Opinion by
Me. Justice Stewart,
The plaintiff was one of a large number of female operatives in the employ of a company engaged in the manufacture of underwear, in the city of Scranton. Some sixty-five of these operatives, including the plaintiff, were assigned, for purposes of their work, to a room on the third and highest floor of a large building which the company occupied under lease from the defendants, who were the owners. The building was burned January 17, 1908, at a time when the operatives Avere engaged therein. The plaintiff in making her escape sustained certain injuries. Her effort here was to recover damages on account of the same from the defendant, on the ground that the injuries she sustained are referable to their failure to provide safe and adequate means to escape, as the proximate cause. Binding instructions were given in favor of the defendants for two reasons: first, because the fire-escape on the building complied with the law; and, second, because the proximate cause of the injury was the inability of the operatives to properly use the means of escape provided, due to their unfamiliarity therewith, a condition over which defendants had no control. The appeal challenges the law as stated by the trial judge, and his conclusions of fact in regard to the proximate cause as well. As to the first, we are of opinion it was error to hold as matter of law that the one external fire escape which Avas constructed against the building, was full compliance with the requirements of the act of assembly. That this fire-escape was of proper construction and was maintained in satisfactory working condition abundantly appears; but, it is a mistake to suppose that the statutory duty resting on the owner of a building of three or more stories and used as a factory, or workshop, ends in all cages with the erection of a single fire-*21escape, even though in the details of its construction it conforms to the requirements of the act. True, the Act of July 12, 1897, P. L. 259, requires that “every such building in which employees or operatives are usually employed at work in the third or higher story shall be provided with a permanent, safe, external means of escape therefrom in case of fire, independent of all internal stairways” and it defines the degree of slant such external escape shall have and the size of the steps; but it contains this further provision, not to be overlooked: “The number and location of such escapes to be governed by the size of the building and the number of its inmates and arranged in such a way as to make them reasonably accessible, safe and adequate for the escape of said inmates.” Whether the one external fire-escape that was here constructed was an adequate provision for escape during a fire, considering the size of the building and the number of inmates, and whether it was so arranged as to make it readily accessible, safe and adequate for the escape of the inmates, were clearly questions for the jury. We have no disposition to weaken by refinement of construction the obligation which this wise and salutary legislation imposes on the owners of such buildings. The act provides an easy way by which they may relieve themselves of responsibility. If they would avoid having a jury, in the event of fire, pass upon the question of their full compliance with the requirements of the act, all they have to do, in advance of any loss or injury, is to obtain from the proper officials a certificate that the provision they have made is adequate and in compliance with the law. Failing to do this, the jury is the only tribunal that can decide the question. It is nothing to the point to argue that here a number of witnesses called by defendants testified that the fire-escape that was attached to the building was properly constructed; that it was of the design that ordinarily obtains; and that their testimony was uncontradicted. Not one of these witnesses says *22that, having regard to the size of the building and the number of inmates, that it was “readily accessible, safe and adequate for the escape of the inmates,” which was the true question in the case.
So too we think the question of proximate cause was for the jury. It may be that one cause of plaintiff’s failure to escape unhurt was want of familiarity on the part of the operatives with the means of escape that had been provided; but, suppose the means provided were found to be short of what the law requires — a matter which the jury as we have said alone could determine— in such case to hold want of familiarity to have been the proximate cause, is to imply a duty on the part of the employer to make good the owner’s default, by instructing and training his employees as to the best way of using inadequate means of escape. However much such instruction and training might have conduced to safety, no statutory duty required it. What the learned trial judge held to be an intervening, and therefore proximate cause, was certainly one not chargeable to this plaintiff. Not only so, but it was one over which every owner of a building used as this was has abundant reason to. anticipate. Orderly procession out of a burning building containing on its third floor sixty-five inmates is hardly to be expected.
In what has been said the reference is to the one particular act of negligence that is sufficiently declared upon in the statement of claim.
The judgment is reversed and venire de novo awarded.